AFFIRM; and Opinion Filed January 16, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-16-00333-CR

                        ADRIAN CARDONA VELASQUEZ, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-76518-M

                              MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Stoddart
                                   Opinion by Justice Fillmore
       A jury convicted Adrian Cardona Velasquez of indecency with a child by exposure, and

assessed punishment of ten years’ imprisonment and a $10,000 fine. In accordance with the jury’s

recommendation, the trial court suspended the sentence of confinement, and placed Velasquez on

community supervision for a period of ten years. Velasquez contends in six points of error: (1)

the evidence was insufficient to prove the complainant was “present” when Velasquez exposed

himself; (2) the evidence was insufficient to prove Velasquez acted with knowledge of the

complainant’s presence; (3) the trial court erred by failing to instruct the jury on the lesser-included

offense of indecent exposure; (4) the trial court violated its duty to determine whether the jury

could find certain extraneous offenses proven beyond a reasonable doubt; (5) the trial court abused

its discretion by allowing the State to use evidence of extraneous offenses to prove character
conformity; and (6) the trial court abused its discretion by refusing to exclude evidence of

extraneous offenses as unduly prejudicial. We affirm the trial court’s judgment.

                                                                 Background

           On August 4, 2014, L.P. and her two daughters, ten-year old E.P. and one-year old S.P.,

were walking to a supermarket in Dallas, Texas, when a small, red, four-door vehicle pulled up

next to them “very, very slowly, almost to a stopping point.” The driver was the only passenger

in the vehicle. E.P. was walking beside her mother, who was pushing S.P. in a stroller. E.P.

testified the man “pull[ed]up” “[s]lowly close to us, where he was able to see my sister and me,”

and that she was able to see the driver’s face and into the car. 1 L.P. testified she “saw the

passenger’s side window down and the man with his penis out.” She observed he was holding his

penis “with his hand,” “touching himself,” and “[m]oving it [his hand].” “[S]cared and shocked,”

L.P. immediately began screaming “911!” and the driver sped away. L.P. called 911 to report the

incident.

           At trial, L.P. testified she “was scared” and “call[ed] the cops because this happened in

front of my kids.” L.P. remembered the vehicle’s license plate number by “repeating it to [her]self,

and repeating it to [E.P.]” L.P. also “physically note[d]” the license plate number “in [her] phone.”

L.P. testified that when the man drove up next to her, she saw “[t]he side of the face and his hair,

curly hair, maybe his shirt, plaid shirt,” and identified him as “Hispanic” with “dark, curly hair.”

E.P. testified that she saw the man’s face, then “looked away” “[b]ecause it scared [her] that he

was pulling up slowly near [them].” E.P. expressed fear and concern for L.P. by “asking [L.P.],

Mom what is wrong, you know, are you okay.” L.P. testified that E.P.’s “facial expression” was

“scared” and “shocked” when the man drove up next to them, exposed himself, and masturbated.




   1
       At the time of trial, E.P. was eleven years old and in the sixth grade.

                                                                        –2–
        When the police arrived, L.P. told them “about the guy that pulled up next to me and what

he did in front of my kids.” On running the license plate number provided by L.P., the police

identified Velasquez as the registered owner of the vehicle, a red 2003 Chevy Aveo. Dallas Police

Detective Victor Lucas called Velasquez, who agreed to be interviewed at Dallas Police

Headquarters. In his interview with Detective Lucas, Velasquez admitted he sometimes drove the

red Chevy Aveo, along with several other vehicles. He initially denied exposing himself to L.P.

and E.P., then transitioned to admitting the possibility someone may have seen him masturbating

in his car.

        On August 30, 2014, L.P. went to the Dallas Police Department for a line-up, and was

shown six photographs by Detective Lucas, one of which was Velasquez’s driver’s license picture.

She was unable to make an identification. L.P. was “not sure” if the man in one of the photographs

was the suspect, but said “the first [photograph] looks like him at least ninety-five percent.”

Velasquez was not the man depicted in the first photograph. L.P. did not believe the men in the

other photographs were the suspect.       At trial, Detective Lucas concluded L.P. and E.P. had

“focused on” Velasquez’s “penis in his hand,” and not his face.

        At trial, the videotape of a forensic interview of E.P. conducted after the incident by Kim

Skidmore at the Children’s Advocacy Center was played for the jury. In the videotape, E.P.

indicated she, her mother, and her sister were walking to the store when a man pulled up next to

them and showed them his private part. She stated, “some man showed me, my mom, and my

sister something I’m not supposed to see.” E.P. explained she could see his “private,” but did not

want to talk about it. She told Skidmore she saw the man holding his private part with his hand,

and the man looked “a little Mexican.” E.P. drew a picture of the man with his private part sticking

up. Detective Lucas testified he believed E.P.’s responses in the forensic interviews were her own,

and did not feel the information provided by E.P. or L.P. was suggested to one by the other.

                                                –3–
                                   Sufficiency of the Evidence

       In his first two points of error, Velasquez asserts the evidence was insufficient to support

the conviction. In his first point of error, Velasquez argues we should interpret the term “present”

in section 21.11(a)(2)(A) of the penal code to require the offense of indecency with a child by

exposure to occur in a non-public place. Velasquez contends the evidence did not establish

complainant was “present” when he exposed his genitals and masturbated, because the State failed

to prove E.P. was in a non-public place. In his second point of error, Velasquez complains the

evidence was insufficient to prove he acted with knowledge of E.P.’s presence.

                                        Standard of Review

       We review sufficiency of the evidence under the standard set forth in Jackson v. Virginia,

443 U.S. 307 (1979). Fernandez v. State, 479 S.W.3d 835, 837 (Tex. Crim. App. 2016). We

examine all the evidence in the light most favorable to the verdict, and, based on that evidence and

reasonable inferences therefrom, determine whether any rational trier of fact could have found the

essential elements of the offense beyond a reasonable doubt. Jackson, 443 U.S. at 319; Balderas

v. State, 517 S.W.3d 756, 765–66 (Tex. Crim. App. 2016), cert. denied, 137 S. Ct. 1207 (2017). It

is “the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Jackson, 443 U.S.

at 319; see also Balderas, 517 S.W.3d at 766. As the fact finder, the jury is entitled to judge the

witnesses’ credibility, and may choose to believe all, some, or none of the testimony presented by

the parties. Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991); see also Wise v.

State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012) (“The factfinder exclusively determines the

weight and credibility of the evidence.”). We defer to and may not substitute our judgment for the

jury’s determinations of credibility. Jackson, 443 U.S. at 319; Thornton v. State, 425 S.W.3d 289,

303 (Tex. Crim. App. 2014); King v. State, 29 S.W.3d 556, 562 (Tex. Crim. App. 2000) (the

                                                 –4–
appellate court “may not re-weigh the evidence and substitute our judgment for that of the jury”).

The factfinder may make reasonable inferences from the evidence presented at trial in determining

the defendant’s guilt. Hooper v. State, 214 S.W.3d 9, 14–15 (Tex. Crim. App. 2007) (“Juries are

permitted to make reasonable inferences from the evidence presented at trial”). When there is

conflicting evidence, we presume the factfinder resolved the conflict in favor of the verdict, and

defer to that resolution. Jackson, 443 U.S. at 326; see also Clayton v. State, 235 S.W.3d 772, 778

(Tex. Crim. App. 2007) (“When the record supports conflicting inferences, we presume that the

factfinder resolved the conflicts in favor of the prosecution and therefore defer to that

determination.”).

       In our review, we consider both direct and circumstantial evidence, and all reasonable

inferences that may be drawn from the evidence. Hooper, 214 S.W.3d at 9, 13. The standard of

review is the same for both direct and circumstantial evidence cases. Kuciemba v. State, 310
S.W.3d 460, 462 (Tex. Crim. App. 2010). Each fact need not point directly and independently to

the defendant’s guilt, so long as the cumulative force of all the evidence, when coupled with

reasonable inferences to be drawn from that evidence, is sufficient to support the conviction.

Thomas v. State, 444 S.W.3d 4, 8 (Tex. Crim. App. 2014); Hooper, 214 S.W.3d at 13; Wise, 364
S.W.3d at 902–03 (Evidence is sufficient if the inferences necessary to establish guilt are

“reasonable based upon the cumulative force of all the evidence when considered in the light most

favorable to the verdict.”). Circumstantial evidence is as probative as direct evidence and, alone,

can be sufficient to establish guilt. Hooper, 214 S.W.3d at 14–15.

                                         Applicable Law

       A person commits the offence of indecency with a child by exposure if, “with intent to

arouse or gratify the sexual desire of any person,” the accused exposes his anus or any part of his

genitals, knowing a child younger than seventeen years of age and not his spouse is present. TEX.

                                               –5–
PENAL CODE ANN. § 21.11(a)(2) (West 2011). Whether the person possessed the requisite intent

to commit an offense is most often proven through circumstantial evidence. Sholars v. State, 312
S.W.3d 694, 703 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d) (“Intent is most often proven

through the circumstantial evidence surrounding the crime.”) (citing Hernandez v. State, 819
S.W.2d 806, 810 (Tex. Crim. App. 1991), overruled on other grounds by Fuller v. State, 829
S.W.2d 191 (Tex. Crim. App. 1992)). The jury may infer the requisite intent from the acts, words,

and conduct of the accused. Conner v. State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001); see

also Turner v. State, 600 S.W.2d 927, 929 (Tex. Crim. App. 1980).

       “[T]he offense of indecency with a child by exposure is complete once the defendant

unlawfully exposes himself in the required circumstances.” Harris v. State, 359 S.W.3d 625, 631

(Tex. Crim. App. 2011). Exposure in a child’s presence may occur without the child being aware

of or seeing the exposed body part. See Ex parte Amador, 326 S.W.3d 202, 207 (Tex. Crim. App.

2010). “The child need only be ‘present’ for the offense to be effectuated; the child does not even

have to be aware of the exposure.” Harris, 359 S.W.3d at 631. “[T]he statute does not expressly

require that the State prove that the child actually saw the accused’s genitals. . . . Requiring the

State to prove that the victim saw the accused's exposed genitals or understood the nature of the

victimization would undermine the purpose of the statute and, in addition, afford less protection

to certain children. . . .” Uribe v. State, 7 S.W.3d 294, 297 (Tex. App.—Austin 1999, pet ref’d)

(upholding conviction for indecency with a child by exposure when the child did not see the

defendant’s exposed genitals). Section 21.11(a)(2) requires only that the accused knew a child

was present, and exposed his genitals or anus with the intent of gratifying a person’s sexual desire;

and the child was within the protected age group and not married to the accused. See id. at 296–

97; see also TEX. PENAL CODE ANN. § 21.11(a)(2).




                                                –6–
                                         Presence of E.B.

         Velasquez’s first argument, that the evidence was insufficient to prove E.B. was” present”

when he exposed himself, raises an issue of statutory interpretation. Statutory interpretation is a

question of law, which we review de novo. Ramos v. State, 303 S.W.3d 302, 306 (Tex. Crim. App.

2009).

         Section 21.11(a)(2) does not define the term “present.” Velasquez argues we should look

to the public lewdness statute, TEX. PENAL CODE ANN. § 21.07(a) (West 2016), and interpret

“present” in section 21.11(a)(2) to require the indecent exposure to occur in a non-public place.

He contends the State was required to “disprove that the street sidewalk, street, median, store

parking lot, and store sidewalk” where he exposed his penis was a public place, and the State did

not meet its burden. Therefore, Velasquez asks us to find the evidence was insufficient to show

E.P. was “present” within the meaning of section 21.11(a).

         Section 21.07(a) is inapposite to this case. An individual violates the public lewdness

statute if the person “knowingly engages in any of the following [sexual] acts in a public place, or

if not in a public place, the person is reckless about whether another is present who will be

offended or alarmed . . . . ” TEX. PENAL CODE ANN. § 21.07(a) (emphasis added). Section 21.07(a)

explicitly distinguishes between lewd acts occurring in public places versus non-public places for

the express purpose of defining the requisite mens rea. Section 21.11 makes no such distinction

in the mens rea required for public versus non-public indecent exposures; nor does section 21.11

require the indecent exposure to occur in a particular place to constitute a violation. To constitute

a violation of section 21.11(a), all that is required is the suspect “know[s] the child is present”

when he exposes his anus or genitals, with the intent to arouse of gratify the sexual desire of any

person. TEX. PENAL CODE ANN. § 21.11(a)(2)(A).




                                                –7–
       Words not defined in a statute are given their ordinary and common meaning. See Avery

v. State, 359 S.W.3d 230, 237 (Tex. Crim. App. 2012). When construing a statute, we first look

to the statute’s literal text, and “we read words and phrases in context and construe them according

to the rules of grammar and usage.” Id. When a statute is unambiguous, we give effect to the

plain meaning of the words unless doing so would lead to absurd results. See Boykin v. State, 818
S.W.2d 782, 785–86 n.4 (Tex. Crim. App. 1991). “We presume that the legislature used every

work and phrase in a statute for a purpose.” Uribe, 7 S.W.3d at 296 (citing Polk v. State, 676
S.W.2d 408, 410 (Tex. Crim. App. 1984)). “We also presume that if the legislature did not use

certain words in a statute, it excluded those words for a reason.” Id.; see also Timmons v. State,

952 S.W.2d 891, 892 (Tex. App.—Dallas 1997, no pet.). We may look to a dictionary to discern

the meaning of a statutorily undefined word. See Cornet v. State, 359 S.W.3d 217, 222 (Tex. Crim.

App. 2012). “In consulting dictionaries for the meaning of a particular word, we look to the

lexicographical alternatives that the Legislature most likely had in mind, taking into account the

context provided by the phrase, subsection of the statute, and overall statutory scheme in which

the word appears.” Id.

       Because the Texas Penal Code does not define “present” for purposes of section

21.11(a)(2)(A), we give the term its common and ordinary meaning, unless doing so would lead

to an absurd result. Hines v. State, 906 S.W.2d 518, 520 (Tex. Crim. App. 1995) (citing Boykin,
818 S.W.2d at 785-86); Avery, 359 S.W.3d at 237. Merriam-Webster dictionary defines “present”

as “being in view or at hand.” https://www.merriam-webster.com/dictionary/present (last visited

January 3, 2018). Applying this definition, the State was not required to prove that Velasquez’s

indecent exposure occurred in a non-public space as an element of the offense. Rather, the State

needed to show only that E.P. was “in view or at hand” to prove E.P.’s presence. “The obvious

intent of indecency laws is to protect children.” Uribe, 7 S.W.3d at 297; see also Ex parte Amador,

                                                –8–
326 S.W.3d at 208 (“In the case of indecency with a child . . . it is the society that is ‘offended or

alarmed’ by the fact that its children should be subjected to such exposure. The law therefore

criminalizes such exposure in the presence of a child whether or not the child itself might have

been offended or alarmed”). Restricting violations of section 21.11(a) to indecent exposures in

non-public places would undermine the purpose of the statute, and lead to an absurd result,

affording protection only to children in private spaces and allowing victimization of children in

public places. Section 21.11(a) contains no such restriction.

       Velasquez’s intent and knowledge may be inferred from his conduct and the circumstances

surrounding his actions. Turner, 600 S.W.2d at 929; Claycomb v. State, 988 S.W.2d 922, 925

(Tex. App.—Texarkana 1999, pet. ref’d). L.P. testified she was walking to the grocery store with

her two children when Velasquez, with the passenger window down, drove up next to them “very,

very slowly, almost to a stopping point” with his penis in his hand, and masturbated. E.P. testified

Velasquez pulled up next to them and saw E.P. and her little sister. E.P. further testified she was

able to see the driver’s face and into the car. In her forensic interview, E.P. stated, “some man

showed me, my mom, and my sister something I’m not supposed to see,” and said she saw the

man holding his private part with his hand. Detective Lucas testified he believed E.P.’s responses

in the forensic interviews were her own, and did not feel the information provided by E.P. or L.P.

was suggested to one by the other.

       Viewing the evidence in the light most favorable to the verdict, we conclude a rational jury,

as the sole judge of the credibility of the witnesses and the weight to be given their testimony,

could reasonably infer Velasquez, with intent to arouse and gratify his sexual desire, knew that

E.P., a child younger than seventeen years of age, was “in view” or “at hand” when he slowly

drove up next to E.P., L.P. and S.P. on a major roadway with the passenger window open, looked




                                                 –9–
at E.P., exposed his genitals, and masturbated while he watched them. We resolve Velasquez’s

first point of error against him.

                                             Knowledge

        In his second point of error, Velasquez contends the evidence was insufficient to prove he

acted with knowledge of E.P.’s presence. Velasquez’s intent and knowledge of E.P.’s presence

may be inferred from his conduct and the circumstances surrounding the acts he engaged in.

Sholars, 312 S.W.3d at 703 (“A jury may infer intent from any facts that tend to prove its existence,

such as the acts, words, and conduct of the defendant”); Conner, 67 S.W.3d at 197 (“The jury may

infer the requisite intent from the conduct of the defendant”). “From adequate testimony, . . . the

jury [may be] justified in inferring and finding the requisite knowledge and intent elements of the

offense even without evidence of appellant’s calling attention to himself by direct word or deed .

. . .” Turner, 600 S.W.2d at 930–31 (affirming appellant’s conviction for indecency with a child

by exposure under section 21.11(a)(2), and rejecting appellant’s argument that, because he “neither

called to, spoke to, waived (sic) at, made any motions or gestures [to the child] . . . which would

call attention to himself,” he did not violate section 21.11(a)(2)).

        Given the surrounding circumstances and viewing the evidence and testimony presented at

trial in the light most favorable to the verdict, we conclude a rational jury, as the sole judge of the

credibility of the witnesses and the weight to be given their testimony, could reasonably infer

Velasquez knew E.P. was present when he slowly drove up next to E.P., L.P. and S.P. with the

passenger window open, looked at E.P., exposed his genitals, and masturbated. We resolve

Velasquez’s second point of error against him.

                                     Lesser-Included Offense

        In his third point of error, Velasquez contends the trial court erred by failing to submit a

jury instruction on the lesser-included offense of indecent exposure. The State responds Velasquez

                                                –10–
was not entitled to the instruction because there was no evidence showing that if Velasquez was

guilty, he was guilty only of the lesser-included offense of indecent exposure.

       In analyzing a jury-charge issue, we first determine if error exists. See Almanza v. State,

686 S.W.2d 157, 173–74 (Tex. Crim. App. 1985) (op. on reh’g); see also Price v. State, 457
S.W.3d 437, 440 (Tex. Crim. App. 2015). If error is found, we consider whether an objection to

the charge was made, and analyze the error for harm. See Barrios v. State, 283 S.W.3d 348, 350

(Tex. Crim. App. 2009); see also Warner v. State, 245 S.W.3d 458, 461 (Tex. Crim. App. 2008).

When, as is the case here, error is properly preserved by a timely objection to the charge, reversal

is required if the error caused “some harm” to the accused. Almanza, 686 S.W.2d at 171; see also

Barrios, 283 S.W.3d at 350. In evaluating whether the defendant suffered some actual harm, we

consider the entire jury charge, the evidence, counsel’s arguments, and any other relevant

information in the record. Olivas v. State, 202 S.W.3d 137, 144 (Tex. Crim. App. 2006); Almanza,
686 S.W.2d at 171.

       We apply the two-pronged Aguilar/Rousseau test to determine whether an instruction on a

lesser-included offense should have been given to the jury. Cavazos v. State, 382 S.W.3d 377, 382

(Tex. Crim. App. 2012) (citing Hall v. State, 225 S.W.3d 524, 535–36 (Tex. Crim. App. 2007)).

First, we determine whether the lesser offense is included within the proof necessary to establish

the greater offense. Id. If it is, the second prong of the test requires us to determine whether some

evidence in the record showed that if the defendant is guilty, he is guilty only of the lesser-included

offense. McKinney v. State, 207 S.W.3d 366, 370 (Tex. Crim. App. 2006) (second step requires

evaluation to determine whether some evidence exists that would permit jury to rationally find

that, if the defendant is guilty, he is guilty only of the lesser offense); Rousseau v. State, 855
S.W.2d 666, 672 (Tex. Crim. App. 1993); see also Cavazos, 382 S.W.3d at 382, 385.




                                                –11–
       The second step is a fact issue based on the evidence presented at trial. Cavazos, 382
S.W.3d at 383. “A charge on a lesser included offense does not have to be submitted to the jury

unless there is evidence raising the issue of whether the defendant could be guilty of only the lesser

offense.” Briceno v. State, 580 S.W.2d 842, 844 (Tex. Crim. App. 1979). The defendant must

substantiate the requested lesser-included offense with at least some evidentiary support,

Schweinle v. State, 915 S.W.2d 17, 19 (Tex. Crim. App. 1996), that consists of “more than mere

speculation.” Cavazos, 382 S.W.3d at 385. It “requires affirmative evidence that both raises the

lesser-included offense and rebuts or negates an element of the greater offense.” Id. Although

more than a scintilla of evidence may be sufficient to entitle a defendant to an instruction on a

lesser-included offense, Hall, 225 S.W.3d at 536, the evidence must be sufficient to establish the

lesser-included offense as a “valid, rational alternative” to the charged offense. Cavazos, 382
S.W.3d at 385 (“While it is true that the evidence may be weak or contradicted, the evidence must

still be directly germane to the lesser-included offense and must rise to a level that a rational jury

could find that if Appellant is guilty, he is guilty only of the lesser-included offense.”) (citing

Forest v. State, 989 S.W.2d 365, 367 (Tex. Crim. App. 1999)). We review a trial court’s decision

to submit or deny a lesser-included offense instruction for an abuse of discretion. See Threadgill

v. State, 146 S.W.3d 654, 666 (Tex. Crim. App. 2004). A trial court abuses its discretion when its

decision is arbitrary, without reference to guiding rules and principles, or so clearly wrong it lies

outside the zone of reasonable disagreement. Montgomery v. State, 810 S.W.2d 372, 380 (Tex.

Crim. App. 1991) (op. on reh’g); see also Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim.

App. 2010).

       As the State concedes, indecent exposure is a lesser-included offense of indecency with a

child by exposure. See Ex parte Amador, 326 S.W.3d at 208. Therefore, we proceed to the second

step, which is to determine whether some record evidence showed that if Velasquez is guilty, he

                                                –12–
is guilty of only the lesser offense of indecent exposure. See Cavazos, 382 S.W.3d at 382, 385;

McKinney, 207 S.W.3d at 370.

       A person commits indecency with a child by exposure if, “with a child younger than 17

years of age, whether the child is of the same or opposite sex and regardless of whether the person

knows the age of the child at the time of the offense, the person, with intent to arouse or gratify

the sexual desire of any person, exposes the person’s anus or any part of the person’s genitals,

knowing the child is present.” TEX. PENAL CODE ANN. § 21.11(a)(2)(A). A person commits the

lesser offense of indecent exposure if “he exposes his anus or any part of his genitals with intent

to arouse or gratify the sexual desire of any person, and he is reckless about whether another is

present who will be offended or alarmed by his act.” TEX. PENAL CODE ANN. § 21.08(a). Thus,

“[t]he elements of these two offenses are identical except that indecency with a child requires the

defendant to know that a child is present.” Briceno, 580 S.W.2d at 844.

       On appeal, Velasquez argues the trial court erred in failing to submit indecent exposure as

a lesser-included offense because “the evidence would support a finding that Appellant did not

consciously desire to expose himself to complainant”; “the evidence included that complainant

was ‘at the wall’ of the cellphone store when the exposure transpired”; the “phone store was located

more than 30 feet from the road where Appellant pulled up”; “Appellant sought attention

exclusively from complainant’s mother, and complainant’s mother went over to Appellant’s car”;

“Appellant exposed his genitals only to complainant’s mother”; and “Complainant testified that

she did not see any exposure.” However, the law does not require a child who is present to see the

exposure, or Velasquez to consciously desire that a child see the exposure or “[call the child’s]

attention to himself by direct word or deed . . . .” Turner, 600 S.W.2d at 930–31; see also Harris,
359 S.W.3d at 631. It only requires that Velasquez knew E.P. was present when he exposed

himself.

                                               –13–
           To be entitled to an instruction on indecent exposure, there must be some affirmative

evidence from which a rational juror could infer that Velasquez did not know E.P. was present

when, with his passenger window down, he slowly drove up next to L.P., E.P. and S.P., exposed

his penis, and masturbated. Velasquez did not testify or offer any evidence at trial showing he did

not know of E.P.’s presence. L.P. and E.P. testified that E.P. was with her mother when Velasquez

slowly approached them in his car, exposed himself, and masturbated. E.P. testified she saw

Velasquez’s face, and “he was able to see my sister and me.” The jury saw a videotape of E.P.’s

forensic interview, where she stated, “some man showed me, my mom, and my sister something

I’m not supposed to see,” and said she saw the man holding his private part with his hand.

Detective Lucas testified he believed E.P.’s responses in the forensic interviews were her own, and

did not feel the information provided by E.P. or L.P. was suggested to one by the other.

           The jury was entitled to believe the testimony of E.P., L.P., and Detective Lucas, and

determine Velasquez knew E.P. was present from his conduct and the circumstances surrounding

his acts. Jackson, 443 U.S. at 319; see also Hooper, 214 S.W.3d at 14–15. Since no evidence

controverts the jury’s inference of Velasquez’s knowledge, there is no evidence that if Velasquez

is guilty, he is guilty only of indecent exposure.2 The evidence supports the jury’s determination

that Velasquez knew of E.P.’s presence, and indecent exposure was not a valid, rational alternative

to the charged offense. We conclude the trial court did not abuse its discretion by denying

Velasquez’s request for a lesser-included offense instruction, and resolve Velasquez’s third point

of error against him.




     2
        See Joseph v. State, No. 05-09-00818-CR, 2011 WL 9802, at *4–5 (Tex. App.—Dallas, Jan. 4, 2011, pet. ref’d) (not designated for
publication) (concluding trial court did not err by refusing jury instruction on lesser-included offense of indecent exposure where defendant was
convicted of indecency with a child by exposure, defendant did not testify or offer evidence in guilt phase, and witnesses testified children were
present and defendant “could not have failed to see” them).

                                                                     –14–
                                      Extraneous Offenses

       In his fourth, fifth, and sixth points of error, Velasquez claims the trial court erred by

allowing Detective Lucas to testify about certain extraneous offenses. In his fourth point of error,

Velasquez contends the trial court violated its duty to determine whether the jury could find the

extraneous offenses proven beyond a reasonable doubt. In his fifth point of error, Velasquez

argues the trial court abused its discretion by allowing the State to use evidence of extraneous

offenses to prove character conformity. In his sixth point of error, Velasquez contends the trial

court abused its discretion by refusing to exclude evidence of extraneous offenses as unduly

prejudicial.

       We review a trial court’s admission or exclusion of evidence for an abuse of discretion.

Martinez, 327 S.W.3d at 736; De La Paz v. State, 279 S.W.3d 336, 343 (Tex. Crim. App. 2009)

(admissibility of extraneous offense evidence). We will not reverse the trial court’s ruling unless

it falls outside the “zone of reasonable disagreement.” De La Paz, 279 S.W.3d at 343–44; see also

Manning v. State, 114 S.W.3d 922, 926 (Tex. Crim. App. 2003) (op on reh’g) (quoting

Montgomery, 810 S.W.2d at 391).

       Velasquez contends the trial court erred by allowing the following testimony by Detective

Lucas regarding his interview with Velasquez:

       Q: Did you begin the interview by speaking about – how did you transition from
       the cars that the defendant had or drove to this offense?

       A: I asked if he had, ah – anything in his background, ever been arrested before.
       And he explained to me that he had. I proceeded to speak with him about the – I
       guess those prior – those cases and then went on into my case.

       Q: Okay. What did the defendant say about this case?

       A: We were speaking about, like I said, the prior case, and the Dallas case, and I
       gave him – I asked him generally, you know, what makes you do this kind of stuff,
       why would you do this. And he said that he didn’t know. Maybe it was something
       wrong in his head or maybe he was just horny basically, he basically said in horny.
       He basically said in Spanish, he said calentamiento, warm blooded or something.

                                               –15–
       Q: So he kind of talked generally about, Maybe there is something wrong in my
       head? What did you think when he said that?

       A: I thought okay. This – you know, this is not normal, who does that.

       Q: Okay. Did you talk to him specifically about the offense that occurred on South
       Hampton Road?

       A: Yes.

       Q: What was his initial reaction to – his initial statement about his involvement
       there?

       A: He initially denied it. . . . He said, No, I don’t know what you are talking about.
       I am not sure what that is.

       Q: As the discussion progressed, did he back off of that statement? Did he change
       his statement in any way?

       A: It changed from, I don’t remember – from that, I don’t remember I am not –
       that day, that time, that intersection, I just don’t remember. . . .

       Q: So what happened after, I don’t remember that intersection, that time?

       A: Like I said, he made those general – I asked the general question about, why
       you do this? And so revisit that. I said, look, you said there might be something
       wrong. You know, I said normal people don’t do that, I don’t just drive down the
       road and find a spot, masturbate or something like that. People just don’t do that.
       I said, ah, but you know – I think I suggested, I said, well, could it, maybe – so your
       [sic] saying you don’t remember. You don’t remember being there, you don’t that
       street, that day, that time, you just don’t remember. Ah, could it be that maybe
       somebody, maybe you weren’t actually trying to show it, I think that’s how I
       worded it. Maybe you were just masturbating and somebody saw you. He looked
       at me, and said, You know what that maybe – yeah, it could be that.

       Velasquez jointly argues points of error four, five, and six, and contends Detective Lucas’s

testimony that he spoke with Velasquez about “those prior cases” and “the Dallas case,”

constituted impermissible evidence of an extraneous offense. Velasquez further asserts that, when

asked by the prosecutor about “this case,” Detective Lucas’s testimony that he asked Velasquez

“generally, you know, what makes you do this kind of stuff . . .” constituted impermissible

evidence of an extraneous offense.




                                               –16–
          To constitute an extraneous offense, evidence must show prior criminal conduct by the

accused. McKay v. State, 707 S.W.2d 23, 31–32 (Tex. Crim. App. 1985). “If the evidence fails

to show that an offense was committed or that the accused was connected to the offense, then

evidence of an extraneous offense is not established.” Id. at 32; see also Harris v. State, 738
S.W.2d 207, 224 (Tex. Crim. App. 1987) (op. on reh’g) (“Initially, evidence of an extraneous

offense must necessarily involve evidence of prior criminal conduct”) (citing McKay, 707 S.W.2d

at 23).

          Here, no extraneous offense evidence was admitted. Detective Lucas’s vague references

to “those prior cases” and “the Dallas case” did not show Velasquez was connected to any specific

offense, or link Velasquez to specific criminal activity. Detective Lucas did not describe any

extraneous conduct, much less specific acts, by Velasquez. While Detective Lucas testified that

Velasquez stated he had been previously arrested, the prosecutor did not ask, and Detective Lucas

did not offer, testimony on what Velasquez had been arrested for, or whether charges were filed

against Velasquez.3 Moreover, immediately after Detective Lucas referenced “those cases,” he

testified he “then went on [to ask Velasquez about] my case.” Detective Lucas’s testimony that

he asked Velasquez, “what makes you do this kind of stuff” was in response to the prosecutor’s

question, “What did the defendant say about this case?” Because the complained-of testimony

failed to show Velasquez was connected to specific extraneous criminal conduct, it was not

inadmissible extraneous offense evidence. McKay, 707 S.W.2d at 32. We resolve Velasquez’s

fourth, fifth, and sixth points against him.




      3
        This Court previously determined vague statements which do not connect the defendant to a specific offense or criminal conduct do not
constitute inadmissible extraneous offense evidence. See Williams, 1997 WL 211483, at *2–3 (detective’s trial testimony that “there were two
other offenses” and other information that led him to include the defendant’s photograph in a line-up was not evidence of extraneous offenses).

                                                                   –17–
                                       Conclusion

       We resolve Velasquez’s issues against him. Accordingly, we affirm the trial court’s

judgment.




                                             /Robert M. Fillmore/
                                             ROBERT M. FILLMORE
                                             JUSTICE


Do Not Publish
TEX. R. APP. P. 47

160333F.U05




                                          –18–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ADRIAN CARDONA VELASQUEZ,                          On Appeal from the 194th Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. F14-76518-M.
 No. 05-16-00333-CR         V.                      Opinion delivered by Justice Fillmore,
                                                    Justices Bridges and Stoddart participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 16th day of January, 2018.




                                             –19–